
	
		I
		112th CONGRESS
		1st Session
		H. R. 2935
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Polis introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the full funding of part B of the
		  Individuals with Disabilities Education Act by making certain spending cuts to
		  the Department of Defense.
	
	
		1.Short titleThis Act may be cited as the
			 Defending Special Education Students
			 and Families Act.
		2.Authorization of
			 appropriations for part B of the Individuals with Disabilities Education
			 Act
			(a)In
			 generalSection 611(i) of the
			 Individuals with Disabilities Education Act is amended to read as
			 follows:
				
					(i)Authorization of
				AppropriationsFor the
				purpose of carrying out this part, other than section 619, there are authorized
				to be appropriated—
						(1)$13,993,372,000 for fiscal year
				2012;
						(2)$17,019,632,000
				for fiscal year 2013;
						(3)$20,700,363,000
				for fiscal year 2014;
						(4)$25,177,103,000
				for fiscal year 2015;
						(5)$30,622,000,000
				for fiscal year 2016; and
						(6)for fiscal year 2017 and each subsequent
				fiscal year—
							(A)the number of
				children with disabilities in the prior school year in the States, outlying
				areas, and freely associated States who received special education and related
				services—
								(i)aged 3 through 5
				if the States, outlying areas, and freely associated States are eligible for a
				grant under section 619; and
								(ii)aged 6 through
				21; multiplied by
								(B)40 percent of the
				average per-pupil expenditure in public elementary schools and secondary
				schools in the United States; adjusted by
							(C)the rate of annual
				change in the sum of 85 percent of such State's, outlying areas, and freely
				associated State's population described in subsection
				(d)(3)(A)(i)(II).
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2012.
			3.Modification of
			 authorizations of certain major weapon systems of the Department of
			 Defense
			(a)F–35 Joint
			 Strike Fighter aircraft
				(1)Termination of
			 F–35B aircraft programNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2012 or any fiscal year thereafter for the Department of Defense
			 may be obligated or expended for the procurement of F–35B aircraft.
				(2)Termination of
			 F–35C aircraft programNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2012 or any fiscal year thereafter for the Department of Defense
			 may be obligated or expended for the procurement of F–35C aircraft.
				(3)Authorization of
			 F/A–18E/F aircraftThe
			 Secretary of Defense may procure F/A–18E/F aircraft in a number and at a rate
			 of procurement not to exceed the number and the rate of procurement of F–35B
			 aircraft and F–35C aircraft that the Secretary planned to procure as of the day
			 before the date of the enactment of this Act.
				(b)Termination of
			 Expeditionary Fighting VehicleNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2012 or any fiscal year thereafter for the Department of Defense
			 may be obligated or expended for the procurement of the Expeditionary Fighting
			 Vehicle.
			(c)Navy
			 composition
				(1)Aircraft
			 carriers and carrier air wingsSubsection (b) of section 5062 of
			 title 10, United States Code, is amended to read as follows:
					
						(b)(1)Beginning October 1,
				2013, the naval combat forces of the Navy shall include not more than—
								(A)10 operational aircraft carriers;
				and
								(B)nine carrier air wings.
								(2)For purposes of this
				subsection—
								(A)an operational aircraft carrier
				includes an aircraft carrier that is temporarily unavailable for worldwide
				deployment because of routine or scheduled maintenance or repair; and
								(B)a
				carrier air wing includes, in addition to any other aircraft, not less than 44
				strike-fighter
				aircraft.
								.
				(2)U.S.S. George
			 WashingtonThe Secretary of
			 Defense shall decommission the U.S.S. George Washington during 2016.
				
